IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-40104
                           Summary Calendar


                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                versus

                           ALBERT HINOJOSA,

                                                  Defendant-Appellant.


          Appeal from the United States District Court
                             for the
                   Southern District of Texas
                         (C-95-CR-120-1)

                          February 24, 1997

Before JOHNSON, EMILIO GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     Albert T. Honojosa has appealed his conviction for possessing

a firearm in violation of 18 U.S.C. § 922(g)(1).     There is no merit

ot his contentions that the district court deprived him effective

assistance of counsel or of a fair trial.            See Lockhart v.

Fretwell, 506 U.S. 364, 372 (1993); United States v. Bermea, 30
F.3d 1539, 1569 (5th Cir. 1994), cert. denied, 115 S. Ct. 1113,

1825 (1995).

     AFFIRMED.




    *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.